  Case 1:20-cr-00239-TSE Document 63 Filed 05/21/21 Page 1 of 2 PageID# 285




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )
                                             )      No. 1:20-cr-239-TSE-1
ALEXANDA AMON KOTEY and                      )      Hon. T.S. Ellis, III
EL SHAFEE ELSHEIKH,                          )
                                             )
               Defendants.                   )

     MOTION TO WITHDRAW AS COUNSEL FOR ALEXANDA AMON KOTEY

       Pursuant to Local Criminal Rule 57.4(G), Kenneth P. Troccoli respectfully moves the

Court to permit him to withdraw as co-counsel of record for Defendant Alexanda Kotey as he

will be retiring from the Office of the Federal Public Defender effective May 31, 2021. Mr. Ko-

tey, who has been provided notice of this withdrawal, will continue to be represented by other

counsel of record including, Barry Coburn, Marc Eisenstein, Brooke Rupert, Cadence Mertz and

Sabrina Shroff. A proposed order is attached for the Court’s consideration.


                                                    Respectfully Submitted,

                                                    ALEXANDA AMON KOTEY,

                                                    By Counsel
                                                    __________/s/__________________
                                                    Kenneth P. Troccoli, VSB # 27177
                                                    Office of the Federal Public Defender
                                                    1650 King Street, Suite 500
                                                    Alexandria, VA 22314
                                                    (703) 600-0800 (T)
                                                    Kenneth_Troccoli@fd.org
  Case 1:20-cr-00239-TSE Document 63 Filed 05/21/21 Page 2 of 2 PageID# 286




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2021, I will electronically file the foregoing pleading
(with any attachments) with the Clerk of the Court using the CM/ECF system, which will then
send a notification of such filing (NEF) to the following:
Dennis Fitzpatrick, Esq.
Raj Parekh, Esq.
John T. Gibbs, Esq.
Office of the U.S. Attorney
2100 Jamieson Avenue
Alexandria, Virginia 22314
(703) 299-3700
Dennis.Fitzpatrick@usdoj.gov
Raj.Parekh@usdoj.gov
John.Gibbs@usdoj.gov

        Pursuant to the Electronic Case Filing Policies and Procedures, a courtesy copy of the
foregoing pleading (and any attachments) will be sent to Chambers within one business day of
the electronic filing.


                                                    ____________/s/_______________
                                                    Kenneth P. Troccoli, VSB # 27177
                                                    Office of the Federal Public Defender
                                                    1650 King Street, Suite 500
                                                    Alexandria, VA 22314
                                                    (703) 600-0800 (T)
                                                    Kenneth_Troccoli@fd.org




                                                2
